Case 5:19-cv-02043-DOC-KK Document 36 Filed 05/05/20 Page 1 of 4 Page ID #:209



                                                                                   JS-6
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. ED CV 19-02043-DOC-KK                                         Date: May 5, 2020

 Title: REGINALD TOUSSAINT v. SWIFT TRANSPORTATION SERVICES, LLC ET
        AL.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                    Not Present
              Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                   DEFENDANT:
            None Present                                   None Present


        PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE

        Having considered the record before the Court, the Court finds that federal
 jurisdiction does not obtain and accordingly REMANDS this action to state court.

 I.     Background

        This case arises out of an employment dispute; all five claims are for violations of
 the California Labor Code. See generally Compl. (Dkt. 1, Ex. A). Defendants removed
 the case on diversity grounds on October 24, 2019. See Notice of Removal (“Notice”)
 (Dkt. 1) ¶¶ 7-18. On December 9, 2019, at the Scheduling Conference, the parties were
 ordered to attend a Settlement Conference with Magistrate Judge Kato on December 17,
 2019. See Dkts. 21-24. On December 16, 2019, the parties rescheduled their upcoming
 Settlement Conference for January 28, 2020. Dkt. 26. Then, on February 3, 2020, the
 parties notified the Court that they would negotiate before a private mediator on April 6,
 2020. See Dkt. 32. Finally, on April 14, 2020, the parties informed the Court that the
 mediation was unsuccessful. Dkt. 35.
Case 5:19-cv-02043-DOC-KK Document 36 Filed 05/05/20 Page 2 of 4 Page ID #:210
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. SA CV 18-2175-DOC-DFM                                                Date: May 5, 2020

                                                                                          Page 2

 II.    Legal Standard

        “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 relevant part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
 jurisdiction,” and the party seeking removal “bears the burden of establishing federal
 jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
 (emphasis added) (citations omitted). A federal court may order remand for lack of
 subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

        Federal diversity jurisdiction requires that the parties be citizens of different states
 and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
 jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
 state by which it has been incorporated and of the State or foreign state where it has its
 principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
 from the same state as any single defendant destroys “complete diversity” and strips the
 federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
 Servs., Inc., 545 U.S. 546, 553 (2005).

         Generally, a removing defendant must prove by a preponderance of the evidence
 that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
 McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
 alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
 “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
 “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Circus Enters.,
 231 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where
 the complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
 Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
 398, 403-04 (9th Cir. 1996).

       A removing defendant “may not meet [its] burden by simply reciting some
 ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
 [$75,000],’ but instead, must set forth in the removal petition the underlying facts
 supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
Case 5:19-cv-02043-DOC-KK Document 36 Filed 05/05/20 Page 3 of 4 Page ID #:211
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. SA CV 18-2175-DOC-DFM                                              Date: May 5, 2020

                                                                                        Page 3

 Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
 980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
 alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
 in its complaint, the burden lies with the defendant to show by a preponderance of the
 evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
 Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
 506 F.3d at 699.

         While the defendant must “set forth the underlying facts supporting its assertion
 that the amount in controversy exceeds the statutory minimum,” the standard is not so
 taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
 for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
 Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
 than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
 judgment-type evidence may be used to substantiate this showing. Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090-91 (9th Cir. 2003); Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
 may make mathematical calculations using reasonable averages of hourly, monthly, and
 annual incomes of comparable employees when assessing the amount in controversy in a
 wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148-49.

        If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c).

 III.   Discussion

        A.     Diversity Jurisdiction Does Not Obtain Because Defendants Have Not
               Met Their Burden to Show That the Amount in Controversy Exceeds
               $75,000

        As stated above, Defendants must show by a preponderance of the evidence that
 the amount in controversy is greater than $75,000. The Notice of Removal—which
 approximates lost wages of $2695.00 per month, and speculates that the emotional
 distress claim could exceed the jurisdictional threshold—fails to carry this burden. See
 Notice ¶¶ 15-18. Because it has not been shown, to this Court’s satisfaction, that it is
Case 5:19-cv-02043-DOC-KK Document 36 Filed 05/05/20 Page 4 of 4 Page ID #:212
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. SA CV 18-2175-DOC-DFM                                            Date: May 5, 2020

                                                                                       Page 4

 more likely than not that the amount in controversy exceeds $75,000, the Court finds that
 it does not have jurisdiction and that removal was improper.

 IV.   Disposition

        For the reasons set forth above, the Court, on its own motion, REMANDS this
 action to the County of Riverside Superior Court.

       The Clerk shall serve this minute order on the parties.


  MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

  CIVIL-GEN
